UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted December 13, 2005*
                           Decided December 14, 2005

                                     Before

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                  Hon. DIANE S. SYKES, Circuit Judge


No. 05-2369

MIRANDA D. CHAUDHRY,                         Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 04 C 5669
FORD MOTOR COMPANY and
NATALIE DAHRINGER,                           Matthew F. Kennelly,
    Defendants-Appellees.                    Judge.

                                    ORDER

      Miranda Chaudhry sued her former employer, Ford Motor Company, for
employment discrimination in 2003. The parties participated in a settlement
conference before a magistrate judge and reached a binding settlement agreement.
The parties signed the agreement, but within days Chaudhry objected in writing to
the agreement and later filed a motion contesting its validity. The district judge



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2369                                                                   Page 2

concluded that Chaudhry had voluntarily settled the claims, overruled Chaudhry’s
objection, and denied the motions to invalidate the settlement agreement.

       Chaudhry promptly filed another suit in federal court against Ford Motor
Company and Natalie Dahringer, a Ford human resources representative, alleging
sex discrimination, constructive discharge, and retaliation. The district judge
construed Chaudhry’s claims to be the same as the ones she brought in the previous
action and thus barred because they were resolved by the settlement agreement.
The court granted Ford’s motion for summary judgment.

       Appealing pro se, Chaudhry fails to present any relevant legal argument or
otherwise challenge the district court’s conclusions in her second suit. Instead she
devotes most of her brief to describing the first proceeding; she reproduces verbatim
the text of the settlement agreement, the docket sheet, her complaint, court orders,
and portions of transcripts from her appearances before the magistrate judge. Even
a pro se litigant like Chaudhry must identify a basis for overturning the district
court’s judgment and support her argument with citations to the record and
relevant legal authority. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001); Fed. R. App. P. 28(a)(9). Chaudhry has provided no cognizable argument
and, accordingly, her appeal is DISMISSED.